                         UNITED STATES DISTRICT COURT

                           FOR THE DISTRICT OF IDAHO

  JOHN DOES I-XIX, and JOHN
  ELLIOTT,                                       Case No. 1:13-cv-00275-BLW

         Plaintiffs,                             MEMORANDUM DECISION AND
                                                 ORDER
         v.

  BOY SCOUTS OF AMERICA, a
  congressionally chartered corporation
  authorized to do business in Idaho;
  CORPORATION OF THE PRESIDING
  BISHOP OF THE CHURCH OF JESUS
  CHRIST OF LATTER-DAY SAINTS, a
  foreign corporation sole registered to do
  business in Idaho; and CORPORATION
  OF THE PRESIDENT OF THE
  CHURCH OF JESUS CHRIST OF
  LATTER-DAY SAINTS AND
  SUCCESSORS, a foreign corporation
  registered to do business in Idaho,

         Defendants.


                                   INTRODUCTION

       The Court has before it motions to exclude the testimony of plaintiffs’ expert

witness Gary Schoener. The motions are fully briefed and at issue. The Court recently

issued an opinion on similar motions to exclude testimony of another expert for plaintiffs,

William Dworin, and the analysis there applies with equal strength here. See

Memorandum Decision and Order (Dkt. No. 347). For the reasons expressed below, the

Court will grant the motions in part and deny them in part.


Memorandum Decision & Order – page 1
                                     BACKGROUND

       Schoener is a licensed psychologist who is expected to testify to the following

points: (1) The BSA and LDS Church knew – before plaintiffs were abused – that there

were sexual predators in their adult leadership positions; (2) With this knowledge, the

BSA and LDS Church had a duty to give warnings, institute protective programs, and

open investigations but failed to do so; (3) Instead, the BSA and LDS Church falsely

represented that scouting was safe and the adult leaders trustworthy; (4) Parents and boys

placed trust and confidence in these representations of the BSA and the LDS Church; and

(5) The LDS Church as an organization has “inherent credibility” that constituted an

“implied representation” that any program it promoted – like scouting – was safe.

       Schoener has been a licensed psychologist in Minnesota since 1974. He has a

B.A. in Psychology from Cornell University, and is a Ph.D. candidate in Clinical

Psychology at the University of Minnesota. He practices as a clinical psychologist,

specializing in counseling patients sexually abused by counselors and psychotherapists,

including minor patients, and the sexual abuse of children. For the last 45 years, he has

“provided consultation to individuals, families, local institutions, and regional and

national organizations concerning many issues related to prevention and intervention in

cass of sexual abuse by persons in positions of trust.” See Report (Dkt. No. 305-8) at p.

4. He has worked as a consultant with organizations, specifically youth-serving

organizations, since the late 1970s, providing advice and training for sexual abuse

prevention policies, training, and responding to complaints. Id. at pp. 4-5. He has been

an expert for plaintiffs and defendants in at least 40 civil child sexual abuse cases, to

Memorandum Decision & Order – page 2
testify about issues related to child sexual abuse in the setting of institutions of trust, such

as churches, the Boy Scouts, Girl Scouts, Big Brothers Big Sisters, other volunteer

programs, public and religious-based schools, and treatment centers.

                                         ANALYSIS

The BSA’s Motion to Exclude

       The BSA challenges Schoener’s expected testimony on negligence issues. For

example, he will testify that the BSA had a duty to investigate incidents of abuse, to warn

parents and boys that sexual predators might be in adult leadership positions, to notify

parents and boys of adult leaders put on “probation” by the BSA, and to institute

programs that would protect boys and remove predators. The BSA failed to take any of

these actions, he will testify.

       As the BSA accurately points out, this testimony all relates to a negligence case,

not a constructive fraud case. These are opinions about what the BSA should have done,

and hence are not pertinent to a constructive fraud case that looks at what the BSA

actually did – that is, a constructive fraud case examines whether a relationship of trust

and confidence was created by false statements to these plaintiffs, not whether protective

actions were required by some standard of care. Consequently, the Court will exclude

all testimony from Schoener that the BSA had a duty to investigate incidents of abuse, to

warn parents and boys that sexual predators might be in adult leadership positions, to

notify parents and boys of adult leaders put on “probation” by the BSA, and to institute

programs that would protect boys and remove predators.



Memorandum Decision & Order – page 3
       The BSA seeks to exclude Schoener’s testimony that the BSA knew about abusers

and that it falsely represented that scouting was safe. More specifically, Schoener will

testify that based on his review of the IV Files, the BSA knew “that scouting posed an

identifiable hazard that scout leaders and volunteer participants have and may sexually

abuse scouts through their access to youth free of parental supervision.” See Report,

supra, at p. 3. He will also testify that the BSA represented to parents and their boys that

scouting was safe and that its leaders were trustworthy, all of which was false given the

BSA’s knowledge of the IV Files. Id.

       This testimony – unlike the testimony discussed above – relates directly to

plaintiffs’ constructive fraud case. These are not opinions about what the BSA should

have done but are instead opinions that the BSA knew certain facts and made statements

to parents and boys that, based on that knowledge, were false. These opinions are

directly relevant to elements of a constructive fraud case. The opinions are also within

Schoener’s expertise. He is a licensed psychologist who has spent decades working with

organizations like the BSA on child abuse issues. His expertise would allow him to

render opinions on what an organization knew and whether, given that knowledge, its

representations were false.

       But Schoener strays outside his field of expertise when he testifies that parents and

boys had a relationship of trust and confidence with the BSA and relied upon these false

representations. Schoener is merely speculating here, and this testimony must come from

the boys and their parents. The Court will exclude any testimony from Schoener that



Memorandum Decision & Order – page 4
parents and boys had a relationship of trust and confidence with the BSA and relied upon

these false representations.

The LDS’s Church’s Motion to Exclude

       The LDS Church moves to exclude Schoener’s testimony on many of the same

grounds, and the same analysis largely applies, although some extra analysis is necessary,

as was the case in the Dworin decision. The IV Files were kept by the BSA, not the LDS

Church. Schoener testified that the BSA concealed the IV Files from the LDS Church.

See Schoener Deposition (Dkt. No. 305-15) at pp. 98-99. Thus, Schoener is not relying

on knowledge of the IV Files to establish the knowledge of the LDS Church, but instead

will testify that the LDS Church “had specific notice that [abusers] Schmidt and Arnold

presented the danger of child molestation to the scouts.” See Report, supra at p. 22.

       Thus, like Dworin, the material that Schoener relies upon to establish the

knowledge of the LDS Church is much narrower then what he relied upon in rendering

his opinion about the BSA’s knowledge. Given his deposition testimony, Schoener could

not testify that the LDS Church was aware of the IV Files and had a broad knowledge of

sexual predators within adult leadership positions that those IV Files might convey. But

Schoener is on more solid ground when he limits his testimony to rely only on Arnold

and Schmidt to render an opinion that the LDS Church knew of sexual predators in its

adult leadership positions – after all, Arnold and Schmidt are two of the predators that

allegedly molested plaintiffs. Accordingly, so long as Schoener’s testimony about the

knowledge of the LDS Church is limited to its knowledge of Arnold and Schmidt, the

Court will not exclude it.

Memorandum Decision & Order – page 5
       For the same reasons, the Court will not exclude Schoener’s testimony that the

LDS Church, having this knowledge, made false representations to parents and boys that

scouting was safe and that adult leaders were trustworthy. Again, this testimony is within

Schoener’s area of expertise and is relevant to the elements of constructive fraud.

       But Schoener goes outside the area of his expertise when he testifies that (1) the

LDS Church has an “inherent credibility” with parents and boys, creating an implicit

promise that any program it promotes – like scouting – is safe; and (2) the LDS Church

created trust and confidence with parents and boys who relied upon the Church’s

representations. Schoener is speculating here, and this testimony will be excluded.

       With regard to Schoener’s testimony that the LDS Church had various duties that

it failed to fulfil, the analysis is the same as applied to the BSA above – this testimony

must be excluded. Consequently, the Court will exclude all testimony from Schoener

that the LDS Church had a duty to investigate incidents of abuse, to warn parents and

boys that sexual predators might be in adult leadership positions, to notify parents and

boys of adult leaders put on “probation” by the BSA, and to institute programs that would

protect boys and remove predators.

Conclusion

       The BSA’s motion to exclude will be denied in large part except that it will be

granted to exclude Schoener’s testimony that (1) the BSA had a duty to investigate

incidents of abuse, to warn parents and boys that sexual predators might be in adult

leadership positions, to notify parents and boys of adult leaders put on “probation” by the

BSA, and to institute programs that would protect boys and remove predators; and (2) the

Memorandum Decision & Order – page 6
boys who joined scouting and their parents believed and relied upon the BSA’s

statements that scouting was safe and wholesome.

       The LDS Church’s motion to exclude will be denied in large part except that it

will be granted to exclude Schoener’s testimony that (1) the LDS Church had a duty to

investigate incidents of abuse, to warn parents and boys that sexual predators might be in

adult leadership positions, to notify parents and boys of adult leaders put on “probation”

by the BSA, and to institute programs that would protect boys and remove predators. (2)

the LDS Church has an “inherent credibility” with parents and boys, creating an implicit

promise that any program it promotes – like scouting – is safe; and (3) the LDS Church

created trust and confidence with parents and boys who relied upon the Church’s

representations.

                                          ORDER

       In accordance with the Memorandum Decision set forth above,

       NOW THEREFORE IT IS HEREBY ORDERED, that the BSA’s motion to

exclude testimony of Schoener (docket no. 316) is GRANTED IN PART AND DENIED

IN PART. It is granted to the extent it seeks to exclude Schoener’s testimony that (1) the

BSA had a duty to investigate incidents of abuse, to warn parents and boys that sexual

predators might be in adult leadership positions, to notify parents and boys of adult

leaders put on “probation” by the BSA, and to institute programs that would protect boys

and remove predators; and (2) the boys who joined scouting and their parents believed

and relied upon the BSA’s statements that scouting was safe and its adult leaders

trustworthy. It is denied in all other respects.

Memorandum Decision & Order – page 7
       IT IS FURTHER ORDERED, that the LDS Church’s motion to exclude testimony

of Schoener (docket no. 306) is GRANTED IN PART AND DENIED IN PART. It is

granted to the extent it seeks to exclude Schoener’s testimony that (1) the LDS Church

had a duty to investigate incidents of abuse, to warn parents and boys that sexual

predators might be in adult leadership positions, to notify parents and boys of adult

leaders put on “probation” by the BSA, and to institute programs that would protect boys

and remove predators; (2) the LDS Church has an “inherent credibility” with parents and

boys, creating an implicit promise that any program it promotes – like scouting – is safe;

and (3) the LDS Church created trust and confidence with parents and boys who relied

upon the Church’s representations. It is denied in all other respects.



                                                 DATED: December 4, 2018


                                                 _________________________
                                                 B. Lynn Winmill
                                                 Chief U.S. District Court Judge




Memorandum Decision & Order – page 8
